Case 1:21-cr-10139-RGS Document 26-1 Filed 06/18/21 Page 1 of 1

SENTENCES RELATIVE TO THE GUIDELINE RANGE (OPTION 1: THREE CATEGORIES)!
Circuits: lst Circuit Fiscal Years: 2006-2017 Primary Sentencing Guideline: §2B1.1

TA GIA

 

Within Range!
Government Sponsored
TS.

 

 

 

    
     

Abowe Range
LO".

Non-Government Below Range
24.5%

| Cases missing information about sentences relative to the guideline range were excluded from this figure. Descriptions of variables used in this figure are provided in Appendix A.

SOURCE: This was produced using the U.S. Sentencing Commission's Interactive Sourcebook (https://isb.ussc gov) using the Commission's fiscal year 2006-2017 Datafiles, USSCFY2006-USSCFY2017.
